Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-7 is/are pending.  Claim(s) 1-7 is/are currently under examination.

Priority
Applicant’s claim for benefit under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) to the prior-filed nonprovisional application, 14/930,362 filed 11 May 2015, which claims benefit to the international application, PCT/US2013/069466 filed 11 November 2013, which claims benefit to the provisional application, 61/725,016 filed 11 November 2012, is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 07 May 2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Reasons for Allowance
Claim(s) 1-7 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edelman et al. (US 2011/0080166) considered to be the closest prior art teaches a method of contrast enhanced (¶ 0034-0035 ¶ 0027) magnetic resonance imaging, the method comprising: (a) acquiring a plurality of magnetic resonance imaging data sets of a subject ([acquire 1st/2nd MR data set], ¶ 0034, Fig. 3, #300 #302) from a scanner (MRI system, Fig. 1) by under-sampling However, Edelman teaches reconstructing with accelerated reconstruction methods including SMASH, AUTO-SMASH, GRAPPA, and PARS; Edelman fails to teach the claimed split-Bregman minimization.

Goldstein et al. (“The Split Bregman Method for L1-Regularized Problems,” 2009, Siam J. Imaging Sciences) is drawn to theory of the split-Bregman method and its use in total variation (TV) denoising and compressed sensing problems.

Huang et al. (US 2013/0338484) teaches a method of magnetic resonance imaging, the method comprising: (a) acquiring a magnetic resonance imaging data set ([acquire undersampled magnetic resonance data], Fig. 1, #106, Fig. 2, #212) of a subject (subject, ¶ 0159, Fig. 3, #312) from a scanner (magnetic resonance imaging system, ¶ 0157, Fig. 3, #301) by randomly under-sampling (¶ 0091, "Each dynamic level is sub-sampled using a variable density pseudo random pattern though such that each dynamic level has an equal amount of randomly distributed samples"; ¶ 0098, "randomly under-sampled data"); and (b) reconstructing images from the acquired data sets with a split-Bregman method (¶ 0098, "Several methods can be employed for recovering the full image from the randomly under-sampled data, such as...split Bregman").  However, Huang is silent on the split-Bregman method involving “the sum of the L1 norm of the pixel-wise magnitude difference between two successive temporal frames, a fidelity term and a total variation (TV) sparsity term.”

Shi et al. (US 2014/0029824) via 61/676,212 incorporated by reference teaches MRI image reconstruction with a split-Bregman minimization involving a total variation (TV) sparsity term (61/676,212: pg. 1, “Dynamic medical imaging includes…dynamic MRI”; pg. 2, “Based on the partially sampled data…we use a convex optimization framework to reconstruct the dynamic medical imaging at full spatio-temporal resolution … we minimize an objective function using a mixture of wavelet sparsity of the imaging data as well as its total variation (TV) in both spatial and temporal dimensions … using the alternating direction method based on augmented Lagrangian”; pg. 2, “the following terms are more or less equivalent, which only differ in small details but not fundamentally: 1) augmented Lagrangian alternating direction method, 2) alternating direction method of multipliers, 3) split Bregman method”; pg. 15, “Split Bregman implements TV regularized optimization”).  However, Shi fails to teach a L1 norm of the pixel-wise magnitude difference between two successive temporal frames or a fidelity term.

Wang (US 2012/0265050) teaches MRI image reconstruction (¶ 0159 ¶ 0164-0165) with a split-Bregman minimization (¶ 0164-0165, Equation III.B.9:                                 
                                    ρ
                                    =
                                    
                                        
                                            
                                                
                                                    argmin
                                                
                                                
                                                    ρ
                                                
                                            
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            A
                                                            ρ
                                                            -
                                                            s
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    +
                                    λ
                                    
                                        
                                            
                                                
                                                    ρ
                                                
                                            
                                        
                                        
                                            T
                                            V
                                        
                                    
                                
                            ; ¶ 0117, "The key is to combine all the fidelity and penalty terms into one objective function, and minimizes it using a split-Bregman-type scheme") of a sum including a total variation (TV) sparsity term (¶ 0164-0165,                                 
                                    λ
                                    
                                        
                                            
                                                
                                                    ρ
                                                
                                            
                                        
                                        
                                            T
                                            V
                                        
                                    
                                
                            ).  The sum also appears to include a fidelity term (¶ 0164-0165,                                 
                                    
                                        
                                            
                                                
                                                    A
                                                    ρ
                                                    -
                                                    s
                                                
                                            
                                        
                                        
                                            2
                                        
                                        
                                            2
                                        
                                    
                                
                            ; ¶ 0117, "The key is to combine all the fidelity and penalty terms into one objective function, and minimizes it using a split-Bregman-type scheme").  However, Wang fails to teach the sum including the L1 norm of the pixel-wise magnitude difference between two successive temporal frames.

However, the prior art made of record fail to disclose or make obvious a method of contrast enhanced magnetic resonance imaging including reconstructing images from data sets, which are acquired by randomly under-sampling Cartesian k-space, with split-Bregman minimization of “the sum of the L1 norm of the pixel-wise magnitude difference between two successive temporal frames, a fidelity term and a total variation (TV) sparsity term” as required by independent claim(s) 1.  Although split-Bregman minimization is known in the art, there is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the claimed invention to implement said technique involving the sum of the L1 norm of the pixel-wise magnitude difference between two successive temporal frames, a fidelity term, and a total variation (TV) sparsity term, in conjunction with each and every limitation of the claim(s).  Furthermore, applicant has specific reason(s) for utilizing such a sum of terms, as discussed in ¶ 0012 of the instant specification:
“The magnitude subtraction Compressed Sensing (CS) technique includes the magnitude subtraction of two or more temporal frames of a time series of 3D MRA volumes within the reconstruction algorithm to benefit from the enhanced sparsity of the subtracted volume while avoiding many of the drawbacks of existing k-space based complex subtraction methods. The technique enables a higher acceleration (10x) than previously accessible with conventional approaches with improved reconstructed image quality. The reconstruction is also very fast, with volumes of images available within 10 to 15 minutes, and offers multiple extensions possible in combination with parallel imaging or view-sharing techniques.”

Therefore, claim(s) 1-7 overcome(s) cited prior art and is/are found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793